Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January2007 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz Celulose S.A. Consolidated Financial Statements For the Years ended December 31, 2006, 2005 and 2004 and Report of Independent Registered Public Accounting Firm Consolidated Financial Statements Managements Report on Internal Control Over Financial Reporting Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting Report of Independent Registered Public Accounting Firm, Consolidated Balance Sheet as of December 31, 2005 and 2006. Consolidated Statements of Operations for the years ended December 31, 2004, 2005 and 2006. Consolidated Statements of Cash Flows for the years ended December 31, 2004, 2005 and 2006. Consolidated Statements of Changes in Stockholders Equity for the years ended December 31, 2004, 2005 and 2006. Notes to the Consolidated Financial Statements for the years ended December 31, 2004, 2005 and 2006. MANAGEMENTS REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of Aracruz Celulose S.A. and subsidiaries (the Company) is responsible for establishing and maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. The Companys internal control over financial reporting is a process designed by, or under the supervision of, the Companys Audit Committee, principal executive and principal financial officers, and effected by the Companys board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States. The Companys internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Companys assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect material misstatements on a timely basis. Therefore even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Companys internal control over financial reporting as of December 31, 2006, based on the criteria established in Internal Control  Integrated Framework issued by the Committee of Sponsoring Organizations  COSO  of the Treadway Commission. Based on that assessment management has concluded that as of December 31, 2006 the Companys internal control over financial reporting is effective. Managements assessment of the effectiveness of the Companys internal control over financial reporting as of December 31, 2006 has been audited by Deloitte Touche Tohmatsu Auditores Independentes, the Companys independent registered public accounting firm, which opinion is stated in their report, dated January 09, 2007, included herein. /s/ Carlos Augusto Lira Aguiar /s/ Isac Roffé Zagury Carlos Augusto Lira Aguiar Isac Roffé Zagury Chief Executive Officer Chief Financial Officer January 09, 2007 January 09, 2007 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, ON INTERNAL CONTROL OVER FINANCIAL REPORTING To the Board of Directors and Stockholders of Aracruz Celulose S.A. We have audited managements assessment, included in the accompanying Management's Report on Internal Control over Financial Reporting, that Aracruz Celulose S.A. and subsidiaries (the Company) maintained effective internal control over financial reporting as of December 31, 2006, based on criteria established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Companys management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express an opinion on managements assessment and an opinion on the effectiveness of the Companys internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, evaluating managements assessment, testing and evaluating the design and operating effectiveness of internal control, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinions. A companys internal control over financial reporting is a process designed by, or under the supervision of, the companys principal executive and principal financial officers, or persons performing similar functions, and effected by the companys board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A companys internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the companys assets that could have a material effect on the consolidated financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, managements assessment that the Company maintained effective internal control over financial reporting as of December 31, 2006, is fairly stated, in all material respects, based on the criteria established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2006, based on the criteria established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements as of and for the year ended December 31, 2006 of the Company and our report dated January 09, 2007 expressed an unqualified opinion on those financial statements. /s/ Deloitte Touche Tohmatsu Auditores Independentes Deloitte Touche Tohmatsu Auditores Independentes Rio de Janeiro, Brazil January 09, 2007 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Aracruz Celulose S.A. We have audited the accompanying consolidated balance sheets of Aracruz Celulose S.A. and subsidiaries (the Company) as of December 31, 2006 and 2005, and the related consolidated statements of operations, changes in stockholders equity and cash flows for each of the three years in the period ended December 31, 2006. These consolidated financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on the consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2006 and 2005, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of the Companys internal control over financial reporting as of December 31, 2006, based on the criteria established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated January 09, 2007 expressed an unqualified opinion on managements assessment of the effectiveness of the Companys internal control over financial reporting and an unqualified opinion on the effectiveness of the Companys internal control over financial reporting. /s/Deloitte Touche Tohmatsu Auditores Independentes Deloitte Touche Tohmatsu Auditores Independentes Rio de Janeiro, Brazil January 09, 2007 Aracruz Celulose S.A. Consolidated Balance Sheets Expressed in thousands of United States dollars (Except number of shares) December 31, December 31, Assets Liabilities and stockholders' equity Current assets Current liabilities Cash and cash equivalents 34,114 48,414 Suppliers 84,839 95,574 Short-term investments 521,613 531,229 Payroll and related charges 19,525 25,246 Accounts receivable, net Income and other taxes 21,492 38,391 Securitization program 232,311 Short-term borrowings - export financing and other 80,496 4,677 Other 20,995 285,795 Current portion of long-term debt Inventories 173,873 202,704 Related party 59,130 65,360 Deferred income tax 14,439 15,375 Other 145,276 1,854 Recoverable taxes 89,727 109,165 Accrued finance charges 7,116 17,896 Prepaid expenses and other current assets 7,733 8,242 Accrued dividends - interest payable on stockholders equity 65,947 36,545 Other accruals 1,344 1,276 Total current assets 1,094,805 1,200,924 Total current liabilities 485,165 286,819 Property, plant and equipment, net 2,068,547 2,151,212 Long-term liabilities Investment in affiliated company 313,940 324,736 Long-term debt Goodwill 192,035 192,035 Related party 204,665 232,191 Other 805,620 922,859 Tax assessments and litigation contingencies 214,596 221,495 Deferred income tax, net 56,366 96,035 Suppliers 9,988 3,020 Other assets Other 22,851 30,211 Advances to suppliers 64,343 81,485 Deposits for tax assessments 20,476 26,778 Total long-term liabilities 1,314,086 1,505,811 Recoverable taxes 3,832 15,093 Other 6,027 3,665 Commitments and contingencies (Note 14 and 15) Total other asstes 94,678 127,021 Minority interest 331 875 Aracruz Celulose S.A. Consolidated Balance Sheets Expressed in thousands of United States dollars (Except number of shares) (Continued) December 31, December 31, Stockholders' equity Share capital - no-par-value shares authorized and issued Common stock - 2005 and 2006 - 455,390,699 shares 297,265 297,265 Preferred stock Class A - 2005  38,022,178 shares 2006  37,962,555 shares 31,105 31,056 Class B - 2005 - 539,141,243 shares; 2006 - 539,200,866 shares; 583,391 583,440 Treasury stock Class B preferred stock  2005 and 2006 - 1,483,200 shares; Common stock  2005 and 2006 - 483,114 shares (2,639) (2,639) Total share capital 909,122 909,122 Appropriated retained earnings 1,012,799 1,419,079 Unappropriated retained earnings (deficit) 42,502 (125,778) Total stockholders' equity 1,964,423 2,202,423 Total assets 3,764,005 3,995,928 Total liabilities and shareholders´ equity 3,764,005 3,995,928 Aracruz Celulose S.A. Consolidated Statements of Operations Expressed in thousands of United States dollars (Except number of shares and per-share amounts) Year ended December 31, Operating revenues Domestic 66,083 62,019 77,431 Export 1,256,648 1,469,646 1,845,026 Gross operating revenues 1,322,731 1,531,665 1,922,457 Sales taxes and other deductions (155,618) (186,432) (241,624) Net operating revenues 1,167,113 1,345,233 1,680,833 Operating costs and expenses Cost of sales 700,333 783,578 1,037,896 Selling 53,850 64,430 74,005 Administrative 31,072 33,820 57,020 Other, net 25,208 16,313 12,514 Total operating costs and expenses 810,463 898,141 1,181,435 Operating income 356,650 447,092 499,398 Non-operating (income) expenses, net Financial income (56,123) (125,439) (181,733) Financial expenses 119,976 137,276 149,719 Gain on currency remeasurement, net (16,197) (21,386) (7,641) Other, net (76) (778) (7) Total non-operating (income) expenses, net 47,580 (10,327) (39,662) Income before income taxes, minority interest and equity in results of affiliated companies 309,070 457,419 539,060 Income tax expense Current 42,746 71,086 30,754 Deferred 27,510 1,142 38,740 Total income tax expense 70,256 72,228 69,494 Minority interest (9) (31) (544) Equity in results of affiliated companies (11,568) (44,062) (13,705) Net income 227,237 341,098 455,317 Aracruz Celulose S.A. Consolidated Statements of Operations Expressed in thousands of United States dollars (Except number of shares and per-share amounts) (Continued) Year ended December 31, Basic and diluted earnings per share Common stock 0.21 0.31 0.42 Class A preferred stock 0.23 0.34 0.46 Class B preferred stock 0.23 0.34 0.46 Weighted-average number of shares outstanding (thousands) - basic and diluted Common stock 454,908 454,908 454,908 Class A preferred stock 38,074 38,022 38,015 Class B preferred stock 537,711 537,739 537,665 The accompanying notes are an integral part of these consolidated financial statements. Aracruz Celulose S.A. Consolidated Statements of Cash Flows Expressed in thousands of United States dollars Year ended December 31, Cash flows from operating activities Net income 227,237 341,098 455,317 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and depletion 206,952 211,615 217,842 Equity in results of affiliated companies 11,568 44,062 13,705 Deferred income tax 27,510 1,142 38,740 Gain on currency remeasurement, net (16,197) (21,386) (7,641) Loss on sale of equipment 325 1,005 (46) Loss on sale of APM 5,125 Decrease (increase) in assets Accounts receivable, net 8,449 (58,514) (47,366) Inventories, net 1,082 (47,653) (28,831) Interest receivable on short-term investments (81,639) (45,206) (6,281) Recoverable taxes (18,904) (45,170) (22,093) Other (2,905) (3,609) (1,902) Increase (decrease) in liabilities Suppliers (39,907) 26,825 (614) Payroll and related charges (1,420) 3,782 4,606 Income and other tax assessments and litigation contingencies 39,793 38,953 5,725 Accrued finance charges 1,714 (811) 10,697 Other (1,296) (391) 3,010 Net cash provided by operating activities 367,487 445,742 634,868 Cash flows from investing activities Short-term investments: Applications (31,377) (141,736) (175,913) Redemptions 18,623 143,750 223,331 Proceeds from sale of APM 17,276 Proceeds from sale of equipment 805 724 565 Investments in affiliate (99,000) (69,097) (24,500) Additions to property, plant and equipment (94,541) (147,884) (301,009) Net cash used in investing activities (188,214) (214,243) (277,526) The accompanying notes are an integral part of these consolidated financial statements. Aracruz Celulose S.A. Consolidated Statements of Cash Flows Expressed in thousands of United States dollars (Continued) Year ended December 31, Cash flows from financing activities Short-term debt, net (109,503) 86,962 (73,649) Long-term debt Issuances Related parties 60,205 72,776 Other 362,488 25,000 809,000 Repayments Related parties (54,630) (56,245) (63,693) Other (211,881) (209,319) (834,042) Treasury stock acquired (351) Dividends and interest on stockholders´ equity paid (198,668) (139,420) (251,758) Net cash used in financing activities (212,194) (233,168) (341,366) Effect of changes in exchange rates on cash and cash equivalents 3,111 (691) (1,676) Increase (decrease) in cash and cash equivalents (29,810) (2,360) 14,300 Cash and cash equivalents, beginning of year 66,284 36,474 34,114 Cash and cash equivalents, end of year 36,474 34,114 48,414 Supplementary cash flow information Interest paid 138,011 80,919 76,030 Income taxes paid 9,340 95,359 41,450 Non-cash transaction: Unpaid accrued dividends and interest on stockholders equity 10,433 65,947 36,545 The accompanying notes are an integral part of these consolidated financial statements. Aracruz Celulose S.A. Consolidated Statements of Changes in Stockholders Equity Expressed in thousands of United States dollars (Except number of shares and per-share amounts) Year ended December 31, 2006 Shares US $ Shares US$ Shares US$ Share Capital Common stock Balance, January 1 and December 31 455,390,699 297,265 455,390,699 297,265 455,390,699 297,265 Preferred stock  Class A Balance, January 1 38,137,170 31,199 38,022,178 31,105 38,022,178 31,105 Conversion to Class B stock (114,992) (94) (59,623) (49) Balance, December 31 38,022,178 31,105 38,022,178 31,105 37,962,555 31,056 Preferred stock - Class B Balance, January 1 539,026,251 583,297 539,141,243 583,391 539,141,243 583,391 Conversion from Class A stock 114,992 94 59,623 49 Balance, December 31 539,141,243 583,391 539,141,243 583,391 539,200,866 583,440 Treasury stock Balance, January 1  Preferred and common stock (1,861,114) (2,288) (1,861,114) (2,288) (1,966,314) (2,639) Treasury stock acquired  Class B Preferred stock (105,200) (351) Balance, December 31 (1,861,114) (2,288) (1,966,314) (2,639) (1,966,314) (2,639) Total share capital 1,030,693,006 909,473 1,030,587,806 909,122 1,030,587,806 909,122 Aracruz Celulose S.A. Consolidated Statements of Changes in Stockholders Equity Expressed in thousands of United States dollars (Except number of shares and per-share amounts) (Continued) Year ended December 31, Shares US$ Shares US$ Shares US$ Balance brought forward - total share capital 1,030,693,006 909,473 1,030,587,806 909,122 1,030,587,806 909,122 Appropriated Retained Earnings Fiscal-incentive reserve Balance, January 1 34,934 53,819 69,300 Transfer from unappropriated retained earnings 18,885 15,481 6,570 Balance, December 31 53,819 69,300 75,870 Investments reserve Balance, January 1 240,509 482,013 823,434 Transfer from unappropriated retained earnings 241,504 341,421 361,471 Balance, December 31 482,013 823,434 1,184,905 Legal reserve Balance, January 1 58,803 83,695 120,065 Transfer from unappropriated retained earnings 24,892 36,370 38,239 Balance, December 31 83,695 120,065 158,304 Total appropriated retained earnings 619,527 1,012,799 1,419,079 Balance carried forward 1,030,693,006 1,529,000 1,030,587,806 1,921,921 1,030,587,806 2,328,201 Aracruz Celulose S.A. Consolidated Statements of Changes in Stockholders Equity Expressed in thousands of United States dollars (Except number of shares and per-share amounts) (Continued) Year ended December 31, 2004 2005 2006 Shares US$ Shares US$ Shares US$ Balance brought forward 1,030,693,006 1,529,000 1,030,587,806 1,921,921 1,030,587,806 2,328,201 Unappropriated retained earnings Balance, January 1 557,242 285,287 42,502 Net income 227,237 341,098 455,317 Cash dividends (per share: 2004 - US$ 0.12 to Class A preferred stock and US$ 0.11 to both Class B preferred and common stock; 2005 - US$ 0.06 to Class A preferred stock and US$ 0.05 to both Class B preferred and common stock; 2006 - US$ 0.07 to both Class A preferred and Class B preferred stock and US$ 0.06 to common stock) (122,720) (59,484) (70,969) Interest on Stockholders´ Equity (per share: 2004 - US$ 0.09 to both Class A and B preferred stock and US$ 0.08 to common stock; 2005 - US$ 0.13 to both Class A and B preferred stock and US$ 0.12 to common stock) 2006 - US$ 0.15 to both Class A and B preferred stock and US$ 0.13 to common stock) (91,191) (131,127) (146,348) Transfer to reserves (285,281) (393,272) (406,280) Balance, December 31 285,287 42,502 (125,778) Total stockholders equity 1,030,693,006 1,814,287 1,030,587,806 1,964,423 1,030,587,806 2,202,423 Comprehensive income is comprised as follows: Net income 227,237 341,098 455,317 Total comprehensive income 227,237 341,098 455,317 The accompanying notes are an integral part of these consolidated financial statements. Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) 1. Operations and summary of significant accounting policies Operations Aracruz Celulose S.A. and its subsidiaries (the "Company") produces eucalyptus pulp, which is a high-quality variety of hardwood pulp used by paper manufacturers to produce a wide range of products, including premium tissue, printing and writing papers, liquid packaging board and specialty papers. Eucalyptus pulps distinguishing characteristics are its softness, opacity, porosity, and suitability for printing. Market pulp is the pulp sold to producers of paper products, as opposed to pulp produced by an integrated paper producer, for use in paper production facilities. Summary of significant accounting policies The consolidated financial statements of Aracruz Celulose S.A. and its subsidiaries (the Company) have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP), which require management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses during the reporting periods and require the disclosure of contingent assets and liabilities as of the date of the financial statements. The Company's consolidated financial statements therefore include estimates concerning such matters as the selection of useful lives of property, plant and equipment, provisions necessary for asset impairments, contingent liabilities, employee postretirement benefits and other similar evaluations; actual results may vary from estimates. (a) Basis of presentation The consolidated financial statements have been prepared in accordance with US GAAP, which differ in certain respects from the Brazilian accounting principles applied by the Company in its statutory financial statements prepared in accordance with Brazilian corporate legislation. The Company has reported its financial statements in U.S. dollars since 1994 when the U.S. Securities and Exchange Commission permitted foreign registrants to report in U.S. dollars rather than in the currency of the country in which they are incorporated. The U.S. dollar amounts have been remeasured from Brazilian Reais (R$) in accordance with the criteria set forth in Statement of Financial Accounting Standards Nº 52 - "Foreign Currency Translation" (SFAS 52). The U.S. Dollar is used as the Company's functional currency as this has been, and remains, in the opinion of the Companys Board of Directors and Management, the currency in which it principally operates as well as being the Companys primary unit of economic measure. Remeasurement gains and losses are recognized in the income statement and non-monetary assets and liabilities (such as inventory and fixed assets) are converted at the historical exchange rate rather than at the end of period exchange rate. Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) The impact of the exchange variation of the Brazilian Real in relation to the U.S. dollar on the Companys monetary assets and liabilities denominated in Brazilian Reais in 2006 was a net gain of US$ 8 million (US$ 21 million in 2005 and US$ 16 million in 2004). The exchange rates at December 31, 2006, 2005 and 2004 were, respectively: US$ 1: R$ 2.1380, R$ 2.3407 and R$ 2.6544. Stockholders' equity included in the consolidated financial statements presented herein differs from that included in the Company's statutory accounting records as a result of the variations in the U.S. dollar exchange rate, the indexation mandated over the years up to December 31, 1995 for statutory financial statements and adjustments made to reflect the requirements of US GAAP. (b) Basis of consolidation The financial statements of all majority-owned subsidiaries, Private Investment Fund as well as Arcel Finance Limited (see Note 10), have been consolidated, and all significant intercompany accounts and transactions have been eliminated. Accordingly, the following companies were consolidated: Aracruz Trading S.A., Aracruz Celulose (USA) Inc., Portocel  Terminal Especializado de Barra do Riacho S.A., Mucuri Agroflorestal S.A., Riocell Limited, Ara Pulp -Com. de Importação e Exportação, Unipessoal Ltda. and Aracruz Trading International Commercial and Servicing Limited Liability Company ("Aracruz Trading International Ltd."), the Private Investments Funds Pulp and Lyptus and the Arcel Finance Limited. (c) Cash and cash equivalents Cash and cash equivalents represent cash, bank accounts and short-term financial investments with a ready market and original maturities when purchased of 90 days or less, and are stated at cost plus accrued interest, which approximates market value due to the short-term nature of the investments. (d) Concentration of risk Financial instruments which potentially subject the Company to concentrations of credit and performance risk are cash and cash equivalents, short-term investments and trade accounts receivable. The Company limits its credit and performance risk associated with cash and cash equivalents and short-term investments by placing its investments with highly-rated financial institutions. An allowance for doubtful accounts is established to the extent the Companys trade receivables are estimated not to be fully collectible. The Company's pulp sales are made substantially to the paper industry; consequently, its performance is dependent upon that industry's worldwide demand for pulp and the related supply, as well as fluctuations in the market price for pulp which can be significant. Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) (e) Inventories Inventories are stated at the lower of the average cost of purchase or production, and replacement or market values. Cost is determined principally on the average-cost method. Cost is adjusted for slow-moving or obsolete inventories when considered appropriate. (f) Investments in affiliated companies and other investments The Company uses the equity method of accounting for its long-term investment (Veracel Celulose S.A.) in which it owns 50% of the investees voting stock and has the ability to exercise significant influence over operating and financial policies of the investee and for its long-term investment in Aracruz Produtos de Madeira S.A. ("APM") in which it owns 33.3% of the investees voting stock and also has the ability to exercise significant influence over operating and financial policies. The equity method requires periodic adjustments to the investment account to recognize the Companys proportionate share in the investees results, reduced by receipt of investee dividends and, up to January 1, 2002, amortization of goodwill. The Company accounts for its investment securities having a quoted market price (other than those accounted for under the equity method) in accordance with SFAS No. 115 Accounting for Certain Investments in Debt and Equity Securities (SFAS 115). (g) Impairment testing of goodwill The Company annually evaluates the carrying value of goodwill during and between annual evaluations if events occur or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount. Such circumstances could include, but are not limited to: (1) a significant adverse change in legal factors or in business climate, (2) unanticipated competition, or (3) an adverse action or assessment by a regulator. When evaluating whether goodwill is impaired, the Company compares the fair value of the reporting unit to which the goodwill is assigned to the reporting units carrying amount, including goodwill. The fair value of the reporting unit is estimated using a discounted cash flows approach. If the carrying amount of the reporting unit exceeds its fair value, then the amount of the impairment loss must be measured. The impairment loss would be calculated by comparing the implied fair value of reporting unit goodwill to its carrying amount. In calculating the implied fair value of reporting unit goodwill, the fair value of the reporting unit is allocated to all of the other assets and liabilities of that unit based on their fair values. The excess of the fair value of a reporting unit over the amount assigned to its other assets and liabilities is the implied fair value of goodwill. An impairment loss would be recognized when the carrying amount of goodwill exceeds its implied fair value. The Companys evaluation of goodwill completed during the years resulted in no impairment losses. The Goodwill registered in the Companys financial statements mainly refers to the acquisition of Riocell S.A. Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) (h) Property, plant and equipment Timber resources are stated at cost, less accumulated depletion. Forest development and maintenance cost including costs related to site preparation, planting, fertilization, herbicide application and thinning, together with related taxes, are capitalized as timber resources. Depletion is determined on stand by stand basis, excluding from the amount to be depleted the portion of development costs that benefit future harvests; such costs remain capitalized and are included in the future depletion cost of those harvests. Other property, plant and equipment are recorded at cost, including interest incurred on financing during the construction period of major new facilities. Interest on borrowings are capitalized exclusive of the foreign currency translation effects . Depreciation is computed on the straight-line basis at rates, which take into consideration the useful lives of the assets, principally an average of 25 years for buildings, 10 years for improvements and installations, and 4 to 25 years for machinery and equipment and other assets. The costs of logging roads and related facilities included in property, plant and equipment, under the heading Buildings, improvements and installations are depreciated over their useful lives. Maintenance expenses, including those related to programmed maintenance of the Companys facilities, are charged to the cost of production as incurred. (i) Environmental costs Expenditures relating to ongoing programs for compliance with environmental regulations are generally expensed but may be capitalized under certain circumstances. Capitalization is considered appropriate when the expenditures relate to the acquisition and installation of pollution control equipment. These ongoing programs are designed to minimize the environmental impact of the Company's pulp-producing activities. (j) Research and development Expenditures for research and development were US$ 8.6 million, US$ 6.3 million and US$ 4.9 million for the years ended December 31, 2006, 2005 and 2004 respectively. All such costs are expensed as incurred. Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) (k) Recoverability of long-lived assets Management reviews long-lived assets to be held and used in the Companys business activities, for the purpose of determining and measuring impairment on a recurring basis or when events or changes in circumstances indicate that the carrying value of an asset or group of assets may not be recoverable. Write-down of the carrying value of assets or groups of assets is made if and when appropriate in accordance with Statement of Financial Accounting Standards Nº 144, Accounting for the Impairment or Disposal of Long-Lived Assets, or SFAS 144. SFAS 144 addresses financial accounting and reporting for the impairment or disposal of long-lived assets. In accordance with SFAS 144, the carrying value of long-lived asset is considered impaired when the anticipated undiscounted cash flow from such asset is separately identifiable and is less than its carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair value of the assets. Fair value is determined primarily by using a discounted cash flow analysis. During all years presented there is no events or changes in circumstances indicating that the carrying value of on asset or group at assets may not by recoverable. (l) Advances to suppliers Advances to suppliers represent amounts advanced (either in cash, seeds, technical assistance or other assets that will be used to grow eucalyptus plants) to small private producers in the states of Espírito Santo, Bahia, Minas Gerais and Rio Grande do Sul, as part of a program called Programa Produtor Florestal. In exchange, the Company receives all of the eucalyptus plants grown by these small private producers. The allocation between current and non-current asset is calculated based on the estimated timing of future harvest. (m) Employee retirement and post-employment benefits The cost of the employee retirement benefits is accrued currently. Employee postretirement and post-employment benefits as defined by SFAS 106 - Employers Accounting for Postretirement Benefits other than Pensions and SFAS 112 - Employers Accounting for Post-employment Benefits, respectively, are not significant. The Company is required by law to provide severance benefits to employees terminated without just cause. (n) Compensated absences The liability for employees' future vacation compensation is accrued as vacation vests during the year. Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) (o) Revenues and expenses Revenues arise from annual and long-term sales contracts and from spot sales and are recognized on an accrual basis when the products have been delivered or shipped to the customer and the risk of ownership has passed to the customer. The Companys selling prices are fixed or determinable and collectibility is reasonably assured. Expenses and costs are accrued as incurred. The Company reflects rebates, discounts and value-added taxes as a reduction of gross operating revenues. (p) Shipping and handling fees Amounts billed to customers in a sale transaction related to shipping and handling are classified as revenue. The related costs incurred for related to shipping and handling are classified as costs of sale. (q) Accounting for derivatives and hedging activities The Company accounts for derivative financial instruments pursuant to SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended. This standard requires that all derivative instruments be recognized in the financial statements and measured at fair value regardless of the purpose or intent for holding them. Changes in the fair value of derivative instruments are recognized periodically in income as the Company recognizes all derivative financial instruments as non-hedge transactions. Gain and losses are classified as financial income and expense in the statements of operations. (r) Income taxes The Company recognizes deferred income tax assets and liabilities for the expected future tax consequences of temporary differences between the tax bases and financial reporting bases of assets and liabilities, as well as on tax losses carryforward. A valuation allowance is provided to reduce deferred income tax assets when management considers that realization is not more likely than not. (s) Basic and diluted earnings per share Basic and diluted earnings per share are computed by dividing net income by the weighted average number of all classes of shares outstanding during the year, net of treasury stock, after taking into consideration the dividend preferences applicable to the Company's Class A and Class B preferred stocks, assuming that all earnings for the year are fully distributed. There were no dilutive securities outstanding in 2004, 2005 and 2006 (see Note 11). Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) (t) Segment information SFAS No. 131 Disclosures about Segments of Enterprise and Related Information (SFAS 131) requires that a business enterprise supplementally disclose certain financial information among its various and distinct operating activities. Such information is to be presented from the point of view of how operating and financial decisions are made for each business sector. See presentation of exports by geographic information in note 19. (u) Guarantees The Company has disclosed its guarantees to third parties in accordance with FASB Interpretation No. 45 Guarantors Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others (FIN 45) in Note 16. FIN 45 requires certain disclosures to be made by a guarantor in its interim and annual financial statements about its obligations under certain guarantees that it has issued. FIN 45 also requires a guarantor to recognize, at the inception of a guarantee, a liability for the fair value of the obligation undertaken in issuing the guarantee. The initial recognition and measurement requirements of FIN 45 are effective for guarantees issued or modified after December 31, 2002. 2. Recently issued accounting pronouncements In February 2006, the FASB issued SFAS No. 155  Accounting for Certain Hybrid Financial Instruments. SFAS No. 155 amends FASB Statements No. 133  Accounting for Derivative Instruments and Hedging Activities and No. 140  Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. SFAS 155 resolves issues addressed in Statement 133 Implementation Issue No. D1 - Application of Statement 133 to Beneficial Interests in Securitized Financial Assets, and in general terms: (a) Permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation; (b) Clarifies which interest-only strips and principal-only strips are not subject to the requirements of Statement 133; (c) Establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation (d) Clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives; Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) (e) Amends Statement 140 to eliminate the prohibition on a qualifying special purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This Statement is effective for all financial instruments acquired or issued after the beginning of an entitys first fiscal year that begins after September 15, 2006. The Company believes that such pronouncement will not have a material impact in the consolidated financial statements. In March 2006, the FASB issued SFAS No. 156  Accounting for Servicing of Financial Assets. SFAS 156 amends SFAS No. 140  Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, that establishes, among other things, the accounting for all separately recognized servicing assets and servicing liabilities. SFAS 156 amends Statement 140 to require that all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable. SFAS 156 permits, but does not require, the subsequent measurement of separately recognized servicing assets and servicing liabilities at fair value. An entity that uses derivative instruments to mitigate the risks inherent in servicing assets and servicing liabilities is required to account for those derivative instruments at fair value. Under this Statement, an entity can elect subsequent fair value measurement to account for its separately recognized servicing assets and servicing liabilities. By electing that option, an entity may simplify its accounting because this Statement permits income statement recognition of the potential offsetting changes in fair value of those servicing assets and servicing liabilities and derivative instruments in the same accounting period. An entity shall adopt this Statement as of the beginning of its first fiscal year that begins after September 15, 2006. Earlier adoption is permitted as of the beginning of an entitys fiscal year, provided the entity has not yet issued financial statements, including interim financial statements, for any period of that fiscal year. The Company believes that such pronouncement will not generate a material impact in the consolidated financial statements. In June 2006, the FASB issued FIN 48  Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109, which clarifies the accounting for uncertainty in income taxes recognized in an enterprises financial statements in accordance with FASB Statement No. 109  Accounting for Income Taxes . This Interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. This Interpretation is effective for fiscal years beginning after December 15, 2006. Earlier application is encouraged if the enterprise has not yet issued financial statements, including interim financial statements, in the period this Interpretation is adopted. The Company believes that such pronouncement will not generate a material impact in the consolidated financial statements. Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) In June 2006, the FASB issue EITF 06-3: "How Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That Is, Gross versus Net Presentation)", which reached a consensus that taxes collected from customers and remitted to governmental authorities could be presented on either a gross basis (included in revenues and costs) or a net basis (excluded from revenues) is an accounting policy decision that should be disclosed. As discussed in Note 1, the Company's accounting policy is, and hasd historically been, to present such taxes on a net basis. In September 2006, the FASB issued SFAS No. 157  Fair value measurements, which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The Company believes that such pronouncement will not generate a material impact in the consolidated financial statements. In September 2006, the FASB issued Staff Position (FSP) No. AUG AIR-1, Accounting for Planned Major Maintenance Activities, which prohibits the use of the accrue-in-advance method of accounting for planned major maintenance activities in annual and interim financial reporting periods. This guidance is applicable to entities in all industries. The FSP is effective for the first fiscal year beginning after December 15, 2006. Earlier adoption is permitted as of the beginning of an entity's fiscal year. The Company believes that such pronouncement will not generate a material impact in the consolidated financial statements. As discussed in Note 1, costs associated with planed major maintenance activities are expensed as incurred. Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) 3 Taxes Income taxes Income taxes in Brazil comprise federal income tax and social contribution. The deferred income tax balances at each period are computed at the rates to be in force in the subsequent years and the current tax balances at each period include taxes to be paid currently. The statutorily enacted rates applicable for federal income tax and social contribution were 25% and 9%, respectively, which represented an aggregate rate of 34%, for 2006, 2005 and 2004. The amounts reported as income tax expense in the consolidated statements of income are reconciled to the statutory rates as follows: Year ended December 31, Income before income taxes, minority interest and equity in results of affiliated companies 309,070 457,419 539,060 Federal income tax and social contribution at statutory rates 105,084 155,522 183,280 Adjustments to derive effective tax rate: Effects of differences in remeasurement from reais to U.S. dollars, using historical exchange rates and indexing for tax purposes: 70,450 59,976 35,295 Fiscal incentive  income tax (*) (15,680) (8,708) Results in subsidiaries with different tax rates (54,847) (90,574) (101,644) Interest on stockholders´ equity (33,111) (46,584) (50,570) Other (1,640) 2,596 3,133 Income tax expense reported in the consolidated Statements of income 70,256 72,228 69,494 (*) See note 15. Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) The major components of the deferred income tax accounts in the consolidated balance sheets are as follows: December 31, Deferred Tax Asset - Current Assets Unrealized profits on intercompany inventory transactions 14,439 15,375 Net Deferred Tax Liability  Long-Term Taxation of foreign exchange variation payable on cash basis 43,393 71,607 Difference in basis of accounting for Property, plant and equipment 75,733 67,963 Tax loss carryfowards from operations (19,029) (11,512) Deductible temporary differences - other provisions (43,731) (32,023) Net deferred tax liability  long-term 56,366 96,035 Although realization of net deferred tax assets is not assured, management believes that such realization is more likely than not to occur and, therefore, has not recognized any valuation allowances. Recoverable taxes December 31, Recoverable taxes Prepaid income tax and social contribution 60,449 76,533 Withholding income tax on financial investments 14,141 20,021 Value-Added Tax Credit - ICMS (*) 119,051 145,264 Valuation allowance on Value-Added Tax Credit (113,460) (140,204) Pis and COFINS contribution on acquisition of goods 10,198 21,720 Other 3,180 924 Total recoverable taxes 93,559 124,258 Current 89,727 109,165 Long-term 3,832 15,093 Total 93,559 124,258 Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) (*) Since the promulgation of the Federal Law n o . 87 on September 13, 1996, the Company has been accumulating ICMS (state sales tax) credits resulting from ICMS paid on purchases, credited to its books and not compensated against ICMS on sales because export sales are exempt from ICMS. The Company has the legal right, not contested by the state authorities, to claim those credits against the state of Espírito Santo. However, the Company cannot determine whether negotiations with the State authorities will result in the utilization of the credits in the foreseeable future. Consequently, the Company has been constituting a valuation allowance of 100% of the total credits outstanding related to the Barra do Riacho Plant. At December 31, 2006, the Company had ICMS credits in the amount of US$ 144,570 (US$ 117,291 at December 31, 2005) of which the amount of US$ 140,204 had a provision for loss (US$ 113,460 at December 31, 2005). In September 2005, the government of the State of Espírito Santo issued a new legislation allowing the assignment to other taxpayers of ICMS credits resulting from export sales. The new legislation, as amended in June 2006, sets forth that the assignment of such credits should be requested by October 31, 2006. A new amendment was published in by December 20, 2006, with assignment to be requested by June 29, 2007. The Company successfully negotiated the assignment of part of its accumulated credits to third parties. In 2006 the Company assigned credits to third parties in the amount of US$ 4,766 at a discount of US$ 1,472. 4 Cash and cash equivalents December 31, 2005 2006 Brazilian reais 178 816 United States dollars 33,566 47,103 Other European currencies 370 495 34,114 48,414 Cash equivalents denominated in Brazilian Reais and in United States dollars represent principally investments in certificates of deposit placed with major financial institutions and with original maturities with 90 days or less. Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) 5 Short-term investments Short-term investments represent principally investments included in one private investment fund which is entirely owned by the Company. The investments are represented principally by certificates of deposits and debt securities issued by the Brazilian government with final maturities ranging from January 2007 to April 2011. Those debt securities are classified as available for sale. The securities included in the portfolio of the private investment funds have daily liquidity with interest recognized in the Companys results of operations. The interest is linked to the daily interbank rate. The marked to market adjustments relating to these debt securities were immaterial for all periods presented. These private investment funds do not have significant financial obligations. Any financial obligations are limited to service fees to the asset management company employed to execute investment transactions, audit fees and other similar expenses. There are no consolidated assets of the Company that are collateral for these obligations and the creditors of the funds do not have recourse against the Company. 6 Accounts receivable, net December 31, Customers - pulp sales Domestic 5,820 8,540 Export 233,164 261,608 Advances to suppliers 4,212 2,048 Other 14,177 18,233 257,373 290,429 Allowance for doubtful accounts (4,067) (4,634) Total, net 253,306 285,795 Changes in allowance for doubtful accounts are as follows: Balance as of January 1 (3,862) (4,067) Provision for doubtful accounts (241) (592) Write-offs 36 25 Balance as of December 31 (4,067) (4,634) Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) At December 31, 2006, two customers accounted for 38% and 11%, respectively (at December 31, 2005, three customers accounted for 33%, 11% and 10%, respectively), of total customer receivables and no other accounted for more than 10%. As of December 31, 2005, US$ 232,311 of export receivables were included in the securitization program (Note 10(b)). In December 2006, the outstanding financing under the securitization program was prepaid, as discussed in Note 10(b). Export receivables are denominated in the following currencies: December 31, United States dollars 232,105 259,112 European currency units  EURO 1,059 2,496 233,164 261,608 7 Inventories December 31, Finished products 113,282 130,192 Raw materials 21,597 27,027 Maintenance supplies and other 38,994 45,485 173,873 202,704 Aracruz Celulose S.A. Notes to Consolidated Financial Statements Expressed in thousands of United States dollars (unless otherwise stated) 8 Property, plant and equipment December 31, 2005 (Accumulated depreciation and Cost depletion) Net Land 297,004 297,004 Timber resources 333,455 (47,695 ) 285,760 Buildings, improvements and installations 566,864 (346,194 ) 220,670 Equipment 2,485,389 (1,339,497 ) 1,145,892 Information technology equipment 54,211 (45,531 ) 8,680 Other 137,716 (97,433
